19-05053-cag Doc#66 Filed 12/18/19 Entered 12/18/19 17:26:31 Main Document Pg 1 of 4




                 Legendary Field Exhibitions, LLC and
                 Ebersol Sports Media Group, Inc.
                         Debtors                                  19-50900-cag

      Schmidt et al.                                              7
      v.
      AAF Players, LLC et al.
                                                        Adv. Proc. 19-05053-cag
19-05053-cag Doc#66 Filed 12/18/19 Entered 12/18/19 17:26:31 Main Document Pg 2 of 4
19-05053-cag Doc#66 Filed 12/18/19 Entered 12/18/19 17:26:31 Main Document Pg 3 of 4
19-05053-cag Doc#66 Filed 12/18/19 Entered 12/18/19 17:26:31 Main Document Pg 4 of 4



                                  CERTIFICATE OF SERVICE

  The undersigned counsel of record hereby certifies that on December 18, 2019, true and correct
  copies of the foregoing document were served electronically via the Court’s CM/ECF system to
  all those entitled to receive service in this adversary proceeding and to all counsel of record via
  email, as follows:

  Attorneys for Plaintiffs                     Attorneys for Co-Defendant Dundon

  Boris Treyzon                                Jason I. Bluver
  Jonathon Farahi                              Leila Narvid
  ABIR COHEN TREYZON SALA, LLP                 PAYNE & FEARS, LLP
  16001 Ventura Blvd., Suite 200               235 Pine Street, Suite 1175
  Encino, California 91436                     San Francisco, California 94104
  btreyzon@actslaw.com                         jib@paynefears.com
  jfarahi@actslaw.com                          ln@paynefears.com

  Joshua L. Hedrick                            Brent D. Hockaday
  Katharine Battaia Clark                      Jeffrey S. Lowenstein
  Britton D. McClung                           Brent A. Turman
  HEDRICK KRING, PLLC                          BELL, NUNNALLY & MARTIN, LLP
  1700 Pacific Avenue, Suite 4650              2323 Ross Avenue, Suite 1900
  Dallas, Texas 75201                          Dallas, Texas 75201
  josh@hedrickkring.com                        bhockaday@bellnunnally.com
  kclark@hedrickkring.com                      jlowenstein@bellnunnally.com
  britton@hedrickkring.com                     bturman@bellnunnally.com


  Attorneys for Chapter 7 Debtors              Attorneys for Chapter 7 Trustee

  William A. “Trey” Wood, III                  Steve Turner
  BRACEWELL, LLP                               Brian S. Engel
  711 Louisiana, Suite 2300                    BARRETT DAFFIN FRAPPIER TURNER & ENGEL, LLP
  Houston, Texas 77002                         3809 Juniper Trace, Suite 205
  Trey.wood@bracewell.com                      Austin, Texas 78738
                                               brianen@bdfgroup.com
                                               wdecf@bdfgroup.com
  Chapter 7 Trustee

  Randolph N. Osherow
  342 West Woodlawn Avenue, Suite 100
  San Antonio, Texas 78212
  rosherow@hotmail.com

                                               By:     /s/ Aaron B. Michelsohn
